      Case 1:04-cr-01110-DLC Document 749 Filed 03/29/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 ANGELO DIPIETRO,                       :
                                        :             04cr1110 (DLC)
                           Petitioners, :             11cv1556 (DLC)
                                        :
                -v-                     :                   ORDER
                                        :
 UNITED STATES OF AMERICA,              :
                                        :
                           Respondent.  :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     In an Opinion and Order dated March 29, 2021, the Court

denied Angelo DiPietro’s October 19, 2020 petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2255 (the “October 19,

2020 Petition”), which sought to vacate his conviction for

violating 18 U.S.C. § 924(c).      Despite the denial of the October

19, 2020 Petition, DiPietro and the Government agree that he

must be resentenced on the § 924(c) conviction challenged in the

October 19, 2020 Petition due to the vacatur of his prior §

924(c) conviction in another case.       It is hereby

     ORDERED that the parties shall confer regarding DiPietro’s

resentencing and by April 12, 2021 advise the Court whether they

wish to proceed with resentencing at this time, or whether any

further proceedings as to DiPietro should be stayed pending the
         Case 1:04-cr-01110-DLC Document 749 Filed 03/29/21 Page 2 of 2


resolution of any appeal from this Court’s decision regarding

the October 19, 2020 Petition.

     SO ORDERED:

Dated:       New York, New York
             March 29, 2021


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       2
